        Case 1:19-cv-01019-KWR-CG Document 31 Filed 08/31/20 Page 1 of 1


                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

NATHANIEL HARVEY, et al.,

            Plaintiffs,
v.                                                        CV No. 19-1019 KWR/CG

NEW MEXICO DEPARTMENT OF
CORRECTIONS, et al.,

            Defendants.

                          ORDER VACATING STATUS CONFERENCE

      THIS MATTER is before the Court upon notice that this case has settled.

      IT IS THEREFORE ORDERED that the telephonic status conference set for

September 1, 2020, at 2:00 p.m., is hereby VACATED.

      IT IS SO ORDERED.




                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
